United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fort Worth, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1980
Issued: March 19, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 28, 2013 appellant, through his attorney, filed a timely appeal of a July 3,
2013 Office of Workers’ Compensation Programs’ (OWCP) merit decision terminating
compensation benefits for refusing suitable work. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of the case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s
compensation benefits on the grounds that he refused an offer of suitable work.
On appeal appellant’s counsel argues that the July 3, 2013 OWCP decision was contrary
to fact and law.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 20, 2009 appellant, then a 56-year-old mail processing clerk, alleged that
he sustained a right knee injury on that date standing in the performance of duty. OWCP
accepted appellant’s claim for sprain of the right medial collateral ligament and tear of the
medial meniscus of the right knee. Appellant underwent right knee arthroscopic medial and
lateral partial meniscectomies on November 3, 2011.
In a report dated May 29, 2012, Dr. John W. Ellis, a Board-certified family practitioner,
provided appellant’s work restrictions. He indicated that appellant could work eight hours a day
with restrictions. Appellant could walk and stand for one hour each. He could lift in eight hours
25 pounds continuously and 35 pounds intermittently. Appellant could not squat, kneel or climb.
On July 18, 2012 the employing establishment offered appellant a permanent mail
processing clerk position effective September 5, 2012 working from 4:30 p.m. to 1:00 a.m. The
position required that appellant lift 25 pounds continuously and 35 pounds intermittently for
three hours, sit for seven hours and walk and stand for one hour each. In letters dated July 24,
August 24 and September 5, 2012, Denise Heard, health and resource management specialist
(A), directed appellant to report to work and to contact her if he had any questions.
In a letter dated November 6, 2012, OWCP stated that the offered position of modified
mail processing clerk dated September 5, 2012 was suitable work as it complied with appellant’s
medical limitations. It informed appellant of his obligations under 5 U.S.C. § 8106(c) to accept
the position and arrange for a report date within 30 days of the letter or to provide a written
explanation of his reasons for refusal within 30 days.
On November 16, 2012 appellant argued that the offered position was not suitable as it
was not for a permanent position but rather one that could be eliminated at any time. He alleged
that as a make work job the offered position would not qualify as a suitable work position.
In a letter dated December 13, 2012, OWCP noted appellant’s refusal to accept the
offered position of September 5, 2012. It stated that his reasons for refusing the position were
not valid. OWCP allowed appellant a period of 15 days to accept and make arrangements to
return to the suitable work position. It informed him that if he had not accepted the position and
arranged for a report date within 15 days of the date of letter his entitlement to wage-loss and
schedule award benefits would be terminated.
On December 27, 2012 appellant signed and accepted the limited-duty position. The
employing establishment e-mailed OWCP on January 7, 2013 and stated that appellant had not
returned to duty. OWCP received confirmation that the position was still available on
January 9, 2013.
In a letter dated January 7, 2013, counsel stated that appellant had accepted the job offer
on December 27, 2012 and had written the employing establishment asking when and where to
report to work.
By decision dated January 11, 2013, OWCP terminated appellant’s wage-loss and
schedule award compensation benefits effective January 13, 2013 on the grounds that he refused
2

an offer of suitable work. Counsel requested, before an OWCP hearing representative, an oral
hearing on January 18, 2013.
Appellant testified at the oral hearing on April 16, 2013. He stated that he accepted the
offered position on December 27, 2012. Appellant stated that he had not received a response
from the employing establishment. He did not report to work. Appellant stated that there were
many changes at the employing establishment and he was not sure of where and to whom he was
to report. Counsel argued that, under a grammatical construction of the 15-day letter provided
by OWCP, appellant was only required to accept the position. He argued that the position
offered appellant was specially created for him as a rehabilitation employee rather than a bid
position and that a rehabilitation job can never be suitable work. Appellant stated that the
offered position was limited duty, a temporary position which could be withdrawn at any time.
By decision dated July 3, 2013, the hearing representative affirmed OWCP’s January 11,
2012 decision terminating appellant’s wage-loss and schedule award compensation benefits on
the grounds that he refused suitable work. The hearing representative found that although
appellant testified that he accepted the offered position, he did not report to work.
LEGAL PRECEDENT
It is well settled that once OWCP accepts a claim, it has the burden of justifying
termination or modification of compensation benefits.2 As OWCP in this case terminated
appellant’s compensation under 5 U.S.C. § 8106(c), it must establish that appellant refused an
offer of suitable work. Section 8106(c) of FECA3 provides that a partially disabled employee
who refuses or neglects to work after suitable work is offered to, procured by, or secured for the
employee is not entitled to compensation. Section 10.517 of the applicable regulations4 provide
that an employee who refuses or neglects to work after suitable work has been offered or secured
for the employee, has the burden of showing that such refusal or failure to work was reasonable
or justified, and shall be provided with the opportunity to make such showing before a
determination is made with respect to termination of entitlement to compensation. To justify
termination of compensation, OWCP must show that the work offered was suitable and must
inform appellant of the consequences of refusal to accept such employment.5
In determining what constitutes suitable work for a particular disabled employee, OWCP
considers the employee’s current physical limitations, whether the work is available within the
employee’s demonstrated commuting area and the employee’s qualifications to perform such
work.6 OWCP procedures state that acceptable reasons for refusing an offered position include

2

Mohamed Yunis, 42 ECAB 325, 334 (1991).

3

5 U.S.C. § 8106(c)(2).

4

20 C.F.R. § 10.517(a).

5

Arthur C. Reck, 47 ECAB 339, 341-42 (1995).

6

20 C.F.R. § 10.500(b).

3

withdrawal of the offer or medical evidence of inability to do the work or travel to the job.7 Its
procedures require that consideration be given to the kind of appointment in determining whether
an offered position is suitable. For example, a written offer of modified duty will generally be
considered unsuitable if the position is temporary and the claimant did not hold a temporary
position at the time of the injury.8
ANALYSIS
To justify termination of compensation, OWCP, must show that the work offered was
suitable. The Board finds that it properly terminated appellant’s compensation on the grounds
that he refused suitable work under 5 U.S.C. § 8106(c)(2).
Appellant’s attending physician, Dr. Ellis, indicated that appellant could work eight hours
a day with restrictions including walking and standing for one hour each. Appellant could lift in
eight hours 25 pounds continuously and 35 pounds intermittently. He could not squat, kneel or
climb. The permanent mail processing clerk position offered by the employing establishment
required that appellant lift 25 pounds continuously and 35 pounds intermittently for three hours,
sit for seven hours and walk and stand for one hour each. The Board finds that the offered
modified mail processing clerk position was within appellant’s physical limitations. The Board
further notes that OWCP complied with its procedural requirements in advising appellant that the
position was found suitable, providing him with the opportunity to accept the position or provide
his reasons for refusing the job offer and notifying him of the penalty provision of section
8106(c).9 There is no dispute that appellant meets the qualifications of the position and the
offered job is located at the same facility as appellant’s date-of-injury job.
Appellant argued that he had accepted the position, but had not returned to work because
the employing establishment had not provided the necessary details of where at the employing
establishment and to whom to report. The Board notes that the employing establishment
provided appellant with the location, the time and the schedule for the offered position. The
employing establishment also contacted appellant by letter on three occasions and provided him
with additional contact information. The Board finds that appellant failed to provide an
acceptable reason for neglecting to work in the suitable work position.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Job Offers and Return to Work, Chapter 2.814.5a
(June 2013); see E.B., Docket No. 13-319 (issued May 14, 2013).
8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Job Offers and Return to Work, Chapters 2.814.4, 2.814.9
(June 2013). C.L., Docket No. 12-1610 (issued May 9, 2013).
9

See Bruce Sanborn, 49 ECAB 176 (1997).

4

CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s
compensation benefits effective January 13, 2013 on the grounds that he refused a suitable work
position.
ORDER
IT IS HEREBY ORDERED THAT the July 3, 2013 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 19, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

